 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MARLOW TODD EGGUM,

 9                             Petitioner,                Case No. C14-1328-RAJ-MAT

10          v.                                            ORDER SETTING BRIEFING
                                                          SCHEDULE
11   JEFFREY A UTTECHT,

12                             Respondent.

13

14          This is a 28 U.S.C. § 2254 habeas action. On January 9, 2019, the Court granted the parties’

15   joint motion to lift the stay in this matter. Dkt. 111. On January 24, 2019, the Court granted

16   petitioner’s request to file a supplemental brief and reserved ruling on his request to expedite the

17   briefing schedule and/or bifurcate briefing of the issues. Dkt. 113. On January 29, 2019, the

18   parties filed a joint status report and proposed briefing schedule. Dkt. 115.

19          Petitioner proposes bifurcating the briefing in this matter so that the Court would resolve

20   the First Amendment issue he recently raised in the Washington Courts, and then only if necessary

21   obtain briefing on the remaining claims. Id. at 1. Respondent opposes this option, asserting that

22   every claim petitioner wishes the Court to address should be briefed and resolved now. Id. The

23   parties agree that regardless of the scope of the briefing, respondent should file his answer by



     ORDER SETTING BRIEFING
     SCHEDULE - 1
 1   March 15, 2019, and petitioner should file his reply by March 29, 2019. Id. at 2.

 2          The Court concludes that all claims petitioner wishes to raise should be addressed now,

 3   rather than litigated piecemeal. Accordingly, the Court ORDERS respondent to file his answer,

 4   addressing all of the claims raised in petitioner’s amended habeas petition, by March 15, 2019.

 5   Respondent shall note the answer for March 29, 2019. Petitioner shall file a reply by the noting

 6   date. The Clerk is directed to send copies of this order to the parties and to the Honorable Richard

 7   A. Jones.

 8          Dated this 6th day of February, 2019.

 9

10                                                        A
                                                          Mary Alice Theiler
11                                                        United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING BRIEFING
     SCHEDULE - 2
